Hemingway, J. The basis of the claim in this cause is the liability of the county to account for and pay over money received for the use of plaintiff, and not its statutory liability to pay costs in certain felony cases. When the county received the money for the redemption of lands sold under execution, it became bound to pay it out to the persons interested in the executions, as their interest therein appeared. If the clerk taxed fees that were excessive or illegal, that was an injury to the defendants in the executions, of which they might properly have complained. But when they submitted to the wrong, and permitted sales to be made under the executions as made out, and subsequently redeemed the lands from the county, its duty and only concern was to pay the money to those interested in the executions. Whether the parties were entitled to demand it of the defendants in execution was no concern of the county. It certainly had no right to the money; and as it received it for the benefit of those named in the executions, it was bound in law and morals to pay it to them. For the fees claimed in the executions that were satisfied by the sale, the plaintiff is entitled to the amounts therein shown due to him; for those contained in the execution paid in part by the sale, he is entitled to such part of the sum paid thereon to the county as his fees therein bear to the entire amount collectible thereon. If the entire amount of that execution cannot be made out of the defendant therein, and the plaintiff shall attempt to collect the balance claimed by him from the county under its liability for costs in criminal cases, the county may contest the legality of any item in his bill; but so long as he is attempting to enforce its collection against the defendant therein, the county has no right to contest the matter, but must pay out sums received from the defendants for the purposes for which they were received. Reverse and remand.